Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   December 1, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-15-00734-CV;       D-1-GN-15-001786

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-5-001786 and Court of Appeals number
   03-15-00734-CV, styled, HEARTWISE CLINIC V KATRINA MCDANIEL, was due in your office
   November 30, 2015. This office has not received payment of clerk’s record as of today, December 1,
   2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division            Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420           (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566            fax: 854-4457